


110 HR 968 IH: National Fund for Excellence in

U.S. House of Representatives
2007-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2007
			Mr. Udall of Colorado
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Indian Self-Determination and Education
		  Assistance Act to modify provisions relating to the National Fund for
		  Excellence in American Indian Education.
	
	
		1.Short titleThis Act may be cited as the
			 National Fund for Excellence in
			 American Indian Education Amendments Act of 2007.
		2.National Fund for
			 Excellence in American Indian EducationSection 501 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 458bbb) is amended—
			(1)in subsection (g),
			 by striking paragraphs (1) and (2) and inserting the following:
				
					(1)In
				generalThe officers of the Foundation shall be—
						(A)a chief operating
				officer, to be appointed in accordance with paragraph (2); and
						(B)any other
				officers, to be appointed or elected in accordance with the constitution and
				bylaws of the Foundation.
						(2)Chief operating
				officer
						(A)AppointmentThe
				Board shall appoint a chief operating officer to the Foundation.
						(B)RequirementsThe
				chief operating officer of the Foundation shall—
							(i)demonstrate
				experience and knowledge in matters relating to—
								(I)education, in
				general; and
								(II)education of
				Indians, in particular; and
								(ii)serve at the
				direction of the
				Board.
							;
			(2)in subsection
			 (l)(1), by striking “Beginning with” and all that follows through subparagraph
			 (B) and inserting the following: “For each fiscal year following the first
			 fiscal year during which the Foundation is in operation, the administrative
			 costs of the Foundation shall not exceed—
				
					(A)for the first
				fiscal year, an amount equal to 20 percent of the sum of—
						(i)the amounts
				transferred to the Foundation under subsection (m) during the preceding fiscal
				year; and
						(ii)donations
				received from private sources during the preceding fiscal year;
						(B)for the second
				fiscal year, an amount equal to 15 percent of the sum of—
						(i)the amounts
				transferred to the Foundation under subsection (m) during the preceding fiscal
				year; and
						(ii)donations
				received from private sources during the preceding fiscal year; and
						(C)for the third
				fiscal year, and each fiscal year thereafter, an amount equal to 10 percent of
				the sum of—
						(i)the amounts
				transferred to the Foundation under subsection (m) during the preceding fiscal
				year; and
						(ii)donations
				received from private sources during the preceding fiscal
				year.
						;
				and
			(3)by adding at the
			 end the following:
				
					(o)Authorization of
				appropriations
						(1)In
				generalThere is authorized to be appropriated to carry out this
				section $5,000,000 for each of fiscal years 2008 through 2010.
						(2)Effect on other
				fundsFunds appropriated under paragraph (1) shall not reduce the
				amount of funds available for any other program relating to Indian
				education.
						.
			3.Administrative
			 services and supportSection
			 502 of the Indian Self-Determination and
			 Education Assistance Act (25 U.S.C. 458bbb–1) is amended—
			(1)in subsection (a),
			 by striking paragraph (2) and inserting the following:
				
					(2)may provide
				funds—
						(A)to pay the
				operating costs of the Foundation; and
						(B)to reimburse
				travel expenses of a member of the Board under section 501;
				and
						;
				and
			(2)in subsection
			 (b)—
				(A)in the subsection
			 heading, by striking Reimbursementt and inserting
			 Reimbursement; and
				(B)by inserting
			 operating and before travel expenses.
				
